Citation Nr: 0314470	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for orchiectomy, residuals 
of undescended testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for orchiectomy, 
residuals of undescended testicle in January 1969.  The 
veteran did not appeal that decision.  He applied to reopen 
in 1999.  The RO held in September 1999 that new and material 
evidence had not been received to reopen.  The veteran 
appealed its decision.


FINDINGS OF FACT

1.  The RO denied service connection for orchiectomy in 
January 1969 and notified the veteran of its decision at that 
time.  The veteran did not timely appeal that decision.

2.  Evidence added to the record since the RO's January 1969 
decision is cumulative or inherently not credible.


CONCLUSIONS OF LAW

1.  The RO's January 1969 decision, which denied a claim of 
entitlement to service connection for orchiectomy is final.  
38 U.S.C. § 4005 (1964); 38 C.F.R. § 19.109, 19.110, 19.112, 
19.118, 19.153 (1968).

2.  New and material evidence has not been received since the 
RO's January 1969 decision denying the veteran's claim for 
service connection for orchiectomy; thus the claim for 
service connection for orchiectomy, residuals of undescended 
testicle is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in VA's September 1999 
rating decision, the March 2000 statement of the case, the 
July 2000 and January 2002 supplemental statements of the 
case, the latter of which expressly discusses the VCAA and 
indicated that VA had made reasonable attempts to help the 
veteran obtain evidence, a July 2002 RO letter to the 
veteran, and a February 2003 Board letter to the veteran 
regarding the VCAA.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records and service personnel 
records are of record.  VA hospital, treatment, and 
examination reports and private medical records are of 
record.  Reasonable attempts were made to obtain identified 
relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Factual background

At the time the RO denied service connection for orchiectomy 
in January 1969, the veteran's August 1966 service entrance 
examination report showed atrophy of the left testicle and a 
6" scar in the left lower inguinal area.  

In May 1967, the veteran reported a history of an undescended 
testicle.  He had had an operation 5-6 years beforehand for 
hernia and the testicle was brought down part way.  He 
reported having intermittent pain in the left testicle since 
the operation.  He presented complaining of pain and 
tenderness in the left testicle.  Examination revealed an 
atrophic left testicle high in the sack which was tender to 
palpation.  The impression was undescended testicle with 
pain.  Several days later, the veteran reported that pain in 
the left testicle and groin had recurred.  The examination 
was the same as before.  

In May 1967 he was admitted to the service hospital and had a 
left orchiectomy.  

A June 1967 report states that the May 1967 operation had 
consisted of a transcrotal removal of a fibrosed testicle 
from a previous orchiopexy on the left side.  Then later in 
May 1967 he had had a procedure whereby the inguinal canal 
was opened to remove the tender cord and to enter an inguinal 
abscess.  The diagnosis was postoperative left groin 
infection.

In August 1967, the veteran was readmitted to a service 
facility and had excision of the cord with high ligation and 
obliteration of the inguinal canal herniorrhaphy.

In February 1968, the veteran complained of persistence of 
pain in the left groin at the site of 3-4 surgical procedures 
for initially a cryptorchid testis with multiple 
complications, infection, etc.  Clinically, the veteran had 
much soft tissue scarring in the left inguinal region, and in 
the high scrotal region adjacent to the shaft at the base.  
There was no hernia, and no testicle was palpable as it had 
been removed.  The impression was pain secondary to the 
surgery and scarring.  

A DD Form 214 received in December 1968 reveals that the 
veteran's military occupation specialty had been 71B20 Clerk 
Typist.

In the veteran's October 1968 claim form, he stated that his 
undescended left testicle problem had been aggravated due to 
service.

In January 1969, the RO denied service connection for 
orchiectomy due to undescended testicle as a constitutional 
developmental abnormality, not a disability under the law.  
It stated that removal of the testicle which was atrophy at 
time of service was a remedial procedure for disability which 
was a congenital defect, and no aggravation in this 
disability was shown.  The RO concluded that since the 
veteran had tenderness in the operative area, service 
connection was in order for a painful tender scar, and for 
repair of recurrent hernia.  The RO notified the veteran of 
its decision in January 1969, as reflected by a January 1969 
VA Form 21-6798 indicating that he was notified that service 
connection had been denied for an orchiectomy.

Since the veteran did not file a notice of disagreement with 
the RO within one year thereof, that decision became final.  
38 U.S.C. § 4005 (1964); 38 C.F.R. § 19.109, 19.110, 19.112, 
19.118, 19.153 (1968).  However, the claim may be reopened 
upon the submission of new and material evidence.

Under 38 C.F.R. § 3.156 (2001) as applied to this case, new 
and material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  An amendment to 
38 C.F.R. § 3.156 has been made, but its effective date 
prohibits its application to this claim.

In this case, the Board must determine if new and material 
evidence has been submitted since the RO's January 1969 
decision.  See 38 U.S.C.A. § 5108 (West 2002).

The veteran applied to reopen in 1999.  He submitted copies 
of service medical records which were considered in January 
1969.  The service medical records were "previously 
submitted" and thus are cumulative.  38 C.F.R. § 3.156.

Next, a January 1987 VA medical record reports a history of a 
shrapnel injury to the left groin in the 1960's.  A newspaper 
article submitted in 1987 reports that the veteran stated 
that he lost a testicle to shrapnel in November 1967 in an 
explosion on the road outside his base at Bien Hoa.  A 
November 1987 letter from a private physician states that the 
veteran had suffered injuries in Vietnam.  A March 1986 VA 
operation report contains a history of a post-crushing injury 
to the left testicle several years ago with a subsequent 
orchiectomy.  A February to March 1988 VA hospital discharge 
summary contains a diagnosis of a history of left testicular 
trauma and testicular excision.  A March 1991 private medical 
record lists an impression of multiple abdominal surgeries 
secondary to a Vietnam war injury with shrapnel.  A May 1999 
letter from Jack L. Schwade, M.D. states that the veteran was 
wounded in combat in Vietnam and had suffered miserably over 
the years.  

Copies of service personnel records submitted by the veteran 
report no wounds and indicate that the veteran was a general 
clerk, a patient, and a clerk typist while in Vietnam.  No 
Purple Heart was awarded or authorized.  

The above evidence of an in-service left testicle injury, to 
include the evidence of an in-service shrapnel wound of the 
left testicle, is not new and material evidence.  The post-
adjudication statements pale into insignificance, are 
unsupported, and do not provide a basis to reopen and 
certainly are not new and material evidence.  Moreover, the 
veteran had previously alleged that his undescended testicle 
had been aggravated in service.  The statements made since 
the 1969 decision are cumulative of that prior lay statement 
of his and as such are not new and material evidence.  
38 C.F.R. § 3.156.  Evidence is presumed credible unless the 
evidence is inherently incredible.  The allegation of a 
combat wound is inherently incredible and does not serve as a 
basis to reopen.  King v. Brown, 5 Vet. App. 19 (1993).

In the absence of new and material evidence, the claim may 
not be reopened but instead remains denied.

The Board again notes that service connection was granted for 
painful tender scar, and for repair of recurrent hernia.


ORDER

The application to reopen a claim for service connection for 
orchiectomy, residuals of undescended testicle is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

